843 S.W.2d 486 (1993)
COMMONWEALTH LLOYD'S INSURANCE COMPANY
v.
Roy E. THOMAS and Margie Thomas.
No. D-2321.
Supreme Court of Texas.
January 20, 1993.
Agreed Motion of the parties to Dismiss and Vacate is granted; petitioner's application for writ of error is granted without *487 reference to the merits; respondents' motion to dismiss for want of jurisdiction is overruled.
The judgments of the court of appeals and of the trial court are set aside without reference to the merits, and the cause is remanded to the trial court for entry of judgment in accordance with the settlement agreement of the parties.